Citation Nr: 0905020	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-31 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on January 8, 
2004.

2.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on July 13, 
2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1980 to January 
1983.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from April 2004 and February 2005 letter 
determinations of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Bay Pines, Florida.  

The issue of entitlement to payment or reimbursement for the 
costs of unauthorized private medical treatment incurred on 
January 8, 2004 was previously before the Board in May 2005 
and was remanded for further development, to include 
scheduling of a Travel Board hearing.  This matter has been 
returned to the Board for further appellate consideration.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2005 Board remand instructed that the Veteran be 
provided with Veterans Claims Assistance Act of 2000 (VCAA) 
notice of what specific information and/or specific medical 
or lay evidence is necessary to substantiate his claim for 
payment or reimbursement of medical expenses incurred at a 
private facility in January 2004, and what specific evidence, 
if any, he was expected to obtain and submit, and what 
specific evidence will be retrieved by VA.  The May 2005 
Board remand also indicated that the Veteran should be 
scheduled for a Travel Board hearing before a Veterans Law 
Judge.  

The Board is obligated by law to ensure that the agency of 
original jurisdiction (AOJ) complies with its directives. The 
Court has stated that compliance by the Board or the AOJ is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Here, a letter to the Veteran, dated in March 2007, did not 
provide him with notice of what specific information and/or 
specific medical or lay evidence is necessary to substantiate 
his claim for payment or reimbursement of medical expenses 
incurred at a private facility in January 2004.  
Additionally, the record does not reflect that the Veteran 
was scheduled for a Travel Board hearing before a Veterans 
Law Judge.   In this regard, the Board notes that the 
Veteran's representative, in an Informal Hearing Presentation 
(IHP) dated in January 2009, also noted that there is no 
indication in the file that a Travel Board hearing was 
rescheduled.  The Veteran's representative further noted that 
there is no indication in the file that the Veteran withdrew 
his hearing request.  The Board also cannot find any 
indication in the claims file that the Veteran withdrew his 
hearing request.  The Veteran's representative also stated in 
the January 2009 IHP that the Veteran now lives within the 
jurisdiction of San Diego.  As such, the Board finds that a 
remand is necessary to schedule the Veteran for a Travel 
Board hearing.  Additionally, the Board finds that the 
Veteran should be provided with compliant VCAA notice.

Regarding the second issue listed on the title page, the 
Board notes that a letter, dated February 28, 2005, informed 
the Veteran that his claim for payment or reimbursement for 
the costs of private medical expenses incurred on July 13, 
2004 was denied.  The February 2005 letter also noted that a 
VA Form 4107, Notice of Procedural and Appellate Rights, was 
being sent to the Veteran.  In a statement signed by the 
Veteran in April 2005 and also received by VA the same month, 
the Veteran clearly expressed timely disagreement with the 
February 2005 decision.  The Veteran's April 2005 letter also 
referenced the July 13, 2004 date and the reason for the 
denial.  The Board finds that the April 2005 statement can be 
construed as a notice of disagreement with regard to the 
February 2005 letter determination of the VAMC at Bay Pines, 
Florida.  See 38 C.F.R. § 20.201 (2008).  The record does not 
reflect that a statement of the case (SOC) has been issued in 
response to the Veteran's notice of disagreement, pursuant to 
38 C.F.R. § 19.26 (2008).  In the past, the Board has 
referred such matters back to the RO for appropriate action.  
However, the Court has indicated that the proper action is to 
remand the issue to the RO for appropriate action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, 
the next step was for the RO to issue an SOC on the denial of 
the . . . claim, and the Board should have remanded that 
issue to the RO, not referred it there, for issuance of that 
SOC.").  As such, the Board finds that this issue should be 
remand for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative 
should be furnished a letter that 
notifies him of the evidence required for 
payment or reimbursement of the costs of 
unauthorized medical expenses incurred on 
January 8, 2004, and July 13, 2004, under 
both 38 U.S.C.A. § 1725 and 38 U.S.C.A. 
§ 1728.  Specifically, the Veteran should 
be informed as to the information and 
evidence necessary to substantiate his 
claim for medical expense 
payment/reimbursement, including which 
evidence, if any, the Veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  

2.  If any evidence is received, 
readjudicate the Veteran's claim for 
payment or reimbursement for the costs of 
unauthorized private medical treatment 
incurred on January 8, 2004, and July 13, 
2004, under 38 U.S.C.A. § 1728 and 
38 U.S.C.A. § 1725, to consider any 
applicable change in the law due to the 
Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 
110-387, § 402, 122 Stat. 4110 (2008).  

3.  Provide the Veteran and his 
representative with a Statement of the 
Case as to the issue of entitlement to 
payment or reimbursement for the costs of 
unauthorized private medical treatment 
incurred on July 13, 2004.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.

4.  Then, the Veteran should be scheduled 
for an in-person hearing before a 
Veterans Law Judge on its next Travel 
Board visit to San Diego, California.  
When such information becomes available, 
the Veteran should be apprised of the 
next available date for such a hearing, 
and should also be informed of his right 
to have a videoconference hearing as an 
alternative.  Thereafter, the Veteran 
should be scheduled, at the local RO, for 
the type of personal hearing that he has 
so indicated.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008). 




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

